Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Terminal Disclaimer
The terminal disclaimer filed on 09/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,633,624 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
Claims 1-27 are allowed.  
The following is an examiner’s statement of reasons for allowance: For claim 1, the prior art fails to teach or fairly suggest a pneumatic lid that includes a body comprising one or more microfluidic channels, wherein at least a portion of the body is constructed of a gas impermeable thermoplastic elastomer; one or more first extension pieces fluidly coupled to the one or more microfluidic channels and extending from the body; and one or more second extension pieces fluidly coupled to the one or more microfluidic channels and extending from the body, wherein the one or more second extension pieces are further fluidly coupled to the 
For claim 11, the prior art fails to teach or fairly suggest a kit for transferring fluid that includes a pneumatic lid providing an airtight seal over the first microplate and the second microplate, the pneumatic lid comprising: a body including one or more microfluidic channels, wherein at least a portion of the body is constructed of a gas impermeable thermoplastic elastomer; one or more first extension pieces extending from the body into the one or more first wells of the first microplate such that the one or more first extension pieces are fluidly coupled to the one or more first wells, and wherein the one or more first extension pieces are fluidly coupled to the one or more microfluidic channels; and one or more second extension pieces extending from the body into the one or more second wells of the second microplate such that the one or more second extension pieces are fluidly coupled to the one or more second wells, one or more second extension pieces are fluidly coupled to the one or more microfluidic channels, wherein the one or 5more second extension pieces are further fluidly coupled to the one more first extension pieces via the one or more microfluidic channels.  These limitations are in combination with the claim as a whole. 
For claim 20, the prior art fails to teach or fairly suggest a method of constructing an apparatus for transferring fluid that includes the steps of providing a pneumatic lid that includes a body including one or more microfluidic channels, wherein at least a portion of the body is constructed of a gas impermeable thermoplastic elastomer; 8one or more first extension pieces extending from the body into the one or more first wells of the first microplate when the pneumatic lid is positioned over the first open portion such that the one or more first extension .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799